Citation Nr: 0016001	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  98-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to October 1, 1996, 
for the award of service connection for residuals of frozen 
feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 RO decision which granted the 
veteran's claim of service connection for residuals of frozen 
feet and made the award effective from October 1, 1996.  The 
veteran appeals to the Board for an earlier effective date.

Additionally, it is noted that the veteran has indicated that 
he is entitled to an earlier effective date for the 
assignment of a 10 percent rating for residuals of frozen 
feet.  As this matter has not been developed for appellate 
review, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  On April 1, 1993, the RO received the veteran's original 
claim of service connection for residuals of frozen feet. 

2.  By a March 1994 RO decision, the veteran's original claim 
of service connection for residuals of frozen feet was denied 
as not well grounded; and he was informed of the adverse 
decision by a letter dated on March 30, 1994.
 
3.  On March 6, 1995, the RO received a statement from the 
veteran, which is suggestive of his disagreement with the 
adverse March 1994 RO decision; upon receipt of the veteran's 
statement, the RO did not respond by furnishing him with a 
statement of the case (SOC).



CONCLUSION OF LAW

The criteria for an earlier effective date of April 1, 1993, 
for the award of service connection for residuals of frozen 
feet have been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1944 to June 
1946.  

A review of the service medical records on file shows that on 
enlistment examination, in September 1944, no pertinent 
abnormalities were noted.  When the veteran was examined for 
separation purposes, in May 1946, it was reported that he had 
a history of a "cold" and had been in the hospital for 5 
days.  No pertinent findings were made with regard to his 
feet.

In July 1946, the veteran applied for VA educational or 
training benefits, and in January 1947 he applied for VA 
outpatient dental treatment; and there is no indication in 
the record that, when he applied for VA benefits in 1946 or 
1947, he expressed any interest in filing a claim of service 
connection for residuals of frozen feet.
 
On April 1, 1993, the RO received a statement from the 
veteran indicating his desire for service connection for 
residuals of frozen feet.  The RO later received his formal 
application for service connection (VA Form 21-526), in which 
he noted that he had cold feet all winter long.  He said his 
condition began in 1947.  He also indicated that doctors had 
told him that his condition was a result of his feet being 
frozen on a B-24 aircraft training flight.  He indicated that 
he had been treated for frozen feet in February 1944, at 
Gowen Field, in Boise, Idaho.  He also indicated that he had 
been treated by two doctors for frozen feet.  (It is noted 
that the veteran listed his address as 11 Cottage Court 
Street, Warsaw, New York, 14569.)

In June 1993, the RO wrote to the two doctors, specified in 
the veteran's April 1993 application for service connection 
(discussed above), and requested the veteran's treatment 
records.  These doctors did not respond.

In July 1993, the National Personnel Records Center (NPRC) 
indicated that the veteran's service records could not be 
located as they had been destroyed in a fire.  (The service 
records which were spared, are discussed above.)

In February 1994, the RO received a statement from the 
veteran, which was prepared for the purposes of 
reconstructing his service medical data.  In the statement, 
he indicated that he had frostbite of the feet and had 
received treatment for such in January 1945.

By a March 1994 RO decision, the veteran's claim of service 
connection for residuals of frozen feet was denied as not 
well grounded.  The veteran was informed of the adverse 
decision by a letter dated on March 30, 1994.  This letter 
was sent to 11 Cottage Court Street, Warsaw, New York, 14569.

On March 6, 1995, the RO received a statement from the 
veteran indicating that he was attaching a letter he had 
written to an individual, T.W.F., who he said could verify 
that he suffered from frozen feet in service.  The veteran 
requested that the RO forward the letter to T.W.F. so that he 
could respond.  (In his March 6, 1995, statement, the veteran 
indicated that his address was 11 Cottage Court Street, 
Warsaw, New York 14569.)  

In May 1995, the RO told the veteran, via letter, that it was 
unable to forward the letter to T.W.F., as he had passed 
away.  Thereafter, the RO did not send the veteran a SOC.

On October 1, 1996, the RO received a statement from the 
veteran's representative indicating that he was submitting 
the statement of another (R.J.R.), in support of the 
veteran's claim.  He requested the RO to consider R.J.R.'s 
statement when it readjudicated the veteran's claim.  In his 
statement, R.J.R. indicated that he and the veteran were 
stationed at Boise A.A.F. Base in Idaho.  He related that in 
late January or late February the veteran returned four or 
five hours late from a B-24 flight training mission.  He 
indicated that the veteran was delayed because he became 
stuck in the B-24's turret, thereby exposing him to low 
temperatures for several hours.  It was commented that the 
veteran's exposure to low temperatures caused him to report 
to sick call, where it was determined that he had suffered 
frostbite. 

In November 1996, the veteran underwent VA examinations, 
during which he reported having cold feet in winter.  He said 
he was a veteran of World War II and had sustained frostbite 
while he was in service.  Specifically, he related that in 
January or February 1945, he had sustained frostbite injuries 
to both feet following an incident in which he was trapped in 
the nose turret of a B-24 plane for 4 to 5 hours longer than 
usual.  During this time period, he said, the temperature was 
0 degrees Fahrenheit.  He said he received treatment 
following the incident.  Following VA examinations, the 
diagnoses included mild to moderate peripheral vascular 
disease of both feet secondary to cold exposure and residuals 
of a frostbite injury to both feet.

By a May 1997 RO decision, service connection for residuals 
of frozen feet was granted and a 10 percent rating was 
granted effective from October 1, 1996. 

At an October 1998 RO hearing, the veteran testified that he 
had sustained frostbite of the feet in January 1944, in 
Boise, Idaho.  He indicated that he had been trapped in the 
cockpit of a B-24 aircraft for several hours and his feet 
became frozen.  Following the aircraft's landing, he said, 
his feet were inspected and he was told they were 
frostbitten.  He said he had not received any treatment for 
his feet immediately after service.  In 1962, or around that 
time, he said, he applied for either VA retirement or 
insurance benefits, at which time he indicated that he had 
frostbitten feet.  He said he was told by a VA employee that 
there were other veterans with more serious conditions; and 
he said he was made to feel as though he was not entitled to 
benefits based on his condition.  As such, he said he did not 
file a claim until 1993.  In 1993 and 1994, he said, he did 
not receive treatment for his feet.  In March 1994, the RO 
denied his claim and he said he never received notification 
of the denial.  The veteran indicated that it was not until 
1995 that he received a note from R.J.R., which helped to 
verify his service connection claim.  In 1996, he said he 
filed another claim of service connection, which was 
ultimately granted.  

II.  Legal Analysis

The file shows that all relevant evidence has been obtained 
with regard to the veteran's claim for an effective date 
prior to October 1, 1996, for the award of service connection 
for residuals of frozen feet, and there is no further VA duty 
to assist him with the claim.  38 U.S.C.A. § 5107(a).

In general, controlling law and regulation provide that 
service connection may be established for a chronic 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a notice of disagreement 
(NOD); otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.105(a).  Any written communication from 
the claimant or his/her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a NOD; no 
special wording is required.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.302.  

In the instant case, the veteran first filed a claim of 
service connection for residuals of frozen feet on April 1, 
1993, many years after his separation from service; and by a 
March 1994 decision, the RO denied his claim.  He was 
informed of the adverse decision by a letter dated on March 
30, 1994.  Within one year of being notified of the decision, 
the veteran initiated an appeal by filing a statement which 
may be reasonably construed as a NOD.  38 C.F.R. §§ 20.201, 
20.302; see Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) (An appeal of an issue is initiated upon the filing of 
a timely NOD.)  Specifically, on March 6, 1995, the RO 
received a statement from the veteran in which he requested 
that an individual be contacted, who he thought could provide 
independent verification of his inservice frostbite injuries.  
(The veteran's statement is not an application to reopen his 
claim of service connection as he did not assert an 
alternative basis for his service connection claim but rather 
continued with his original theory that he sustained 
frostbite in service.)  While the RO duly responded to the 
veteran's statement by informing him that they could not 
fulfill his request, they did not provide him with a SOC as 
they were required to do, by law.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 19.26, 19.29, 20.200.  Thus, his original April 
1, 1993, claim has remained pending since the day the RO 
received it; and the March 1994 RO decision never became 
final.  38 U.S.C.A. § 7105. 

As such, 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 apply, 
which provide that the effective date for an award of service 
connection and disability compensation, based on an original 
claim, is the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the date 
of the receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400 (b)(2).  As discussed above, the date of the 
veteran's original claim is April 1, 1993; he filed this 
claim years after his service separation.  Thus, the 
effective date is set in accordance with the date of the 
receipt of claim or the date entitlement arose, whichever is 
later.  In the instant case, the later date is the date of 
claim or April 1, 1993.  Although it may be argued that 
entitlement arose earlier than April 1, 1993, the date of the 
receipt of claim would still be the later of the two dates 
and, according to the regulation cited earlier, represents 
the proper effective date for the grant of service 
connection.  Id.

The veteran's various contentions, in support of his claim 
for an earlier effective date, are acknowledged.  First, he 
appears to assert that he should be assigned an effective 
date around the time of his service discharge.  He argues 
that he would have filed a claim of service connection 
immediately after his service discharge had he known that he 
was entitled to such benefits back then.  To the extent that 
the veteran is implying that VA has an obligation to inform 
him of a potential claim, he is incorrect.  VA's General 
Counsel has addressed the question of the scope of any 
obligation imposed on the Secretary of VA under 38 U.S.C.A. 
§ 7722, or any other legal authority, to inform individuals 
concerning benefits to which they may be entitled and 
concluded that the statute requires VA to inform individuals 
of their potential entitlement to VA benefits when VA is 
aware or reasonably should be aware that such individuals are 
potentially entitled to VA benefits.  See Hill v. Derwinski, 
2 Vet. App. 451 (1991) (held that VA is under no legal 
obligation to personally notify every potential claimant of 
his or her possible entitlement to VA benefits); VAOPGCPREC 
17-95.  In this case, as VA had no knowledge that the veteran 
suffered from residuals of frozen feet, prior to the date of 
his first claim in 1993, it would not be reasonable to expect 
VA to contact the veteran and inform him of his potential 
benefits.  While VA makes every effort to advise veterans of 
their potential eligibility for benefits, the vast array of 
benefits makes it impossible for VA to inform every veteran 
or person of every possible potential benefit for which he 
might be entitled.  Ultimately, it is the responsibility of 
the veteran to familiarize himself with all potential 
benefits and other privileges which he may be entitled to, 
including VA compensation benefits.  See Hill, supra.  

Further, the statutory mandate of 38 U.S.C.A. § 5110 which 
allows for compensation becoming effective at separation from 
service only applies in cases where the veteran has applied 
for benefits within one year of service discharge.  The 
General Counsel held that retroactive benefits may not be 
awarded in a manner inconsistent with express statutory 
requirements, except insofar as a court may order such 
benefits pursuant to its general equitable authority or the 
Secretary of VA may award such benefits pursuant to his 
equitable relief authority under 38 U.S.C.A. § 503(a) (West 
1991).  Thus, even if there were a failure to notify the 
veteran of potential entitlement, this would not override the 
express mandates of the statute and regulations governing the 
effective dates of awards.  VAOPGCPREC 17-95.

Second, the veteran contends that he is entitled to an 
effective date in the 1960s as this is when he first 
attempted to file a claim of service connection for residuals 
of frozen feet.  In the 1960s, he said, he told a county 
veterans' services employee of his feet problems but was 
discouraged from filing a claim.  The claims file, however, 
does not reveal any corroborative evidence showing that he 
informed VA that he had problems with his feet (due to 
service) prior to April 1, 1993.  However, even assuming what 
the veteran says is true, it is noted that the Court has held 
that "erroneous advice given by a government employee cannot 
be used to estop the government from denying benefits," 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994), and thus, the 
veteran's claim as to what this individual allegedly told him 
concerning the viability of is claim cannot provide a basis 
for an earlier effective date.  In any case, the veteran 
conceded at his hearing in October 1998 that he did not file 
a written statement with VA at the time of his conversation 
with the county veterans' service officer.  In the absence of 
a written communication, the veteran's actions in 1962 may 
not be accepted as an informal claim.

In conclusion, the veteran is entitled to an earlier 
effective date of April 1, 1993, for the award of service 
connection.


ORDER

Entitlement to an effective date of April 1, 1993, for the 
award of service connection for residuals of frozen feet is 
granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

